Citation Nr: 0638385	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary 
artery disease (CAD), status post stent replacement.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who appears to have served on 
active duty from January 1959 to March 1967 and from May 1984 
to July 1995.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Waco Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

Throughout the appeal period the veteran's CAD has been 
manifested by a workload of greater than five METS but not 
greater than 7 METs results in fatigue and dyspnea; it is not 
shown that the veteran's CAD was manifested any episodes of 
congestive heart failure in the past year; by left 
ventricular dysfunction with an ejection rate of 30 to 50 
percent; or by a workload of 3 METS, but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness or 
syncope.


CONCLUSION OF LAW

A rating in excess of 30 percent for coronary artery disease, 
status post stent replacement is not warranted.  38 C.F.R. §§ 
4.7, 4.104 Diagnostic Code (Code) 7005 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in August 
2002 (prior to the January 2003 rating decision), and June 
2003, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The January 2003 rating decision, which assigned the initial 
30 percent rating, advised the veteran of the basis for the 
rating.  In the June 2003 letter, the April 2004 statement of 
the case (SOC), and the November 2004 and March 2005 
supplemental SOC's, he was properly (see VAOPGCPREC 8-2003 
(Dec. 2003)) provided notice regarding the "downstream" 
issues of an increased initial rating and what the record 
showed.  While the June 2003 letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, it explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.

While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran. Proper 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all evidence that would show 
the severity of his CAD and when any increase in severity 
might have occurred (38 U.S.C.A. § 5110(b)), including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify as to the type of evidence necessary for an increased 
initial rating and to establish the effective date (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006))

II.  Factual Background

VA outpatient treatment records included the first medical 
evidence of an abnormal stress test in May 2002.  Around this 
time, the veteran underwent an adenosine stress test which 
showed mild to moderate reversible ischemia and left 
ventricular fraction of 54%.  

Scott and White Hospital records showed that the veteran 
underwent angiogram with stent placement without complication 
in May 2002.

July 2002 through March 2005 treatment records from VA 
Central Texas Health Care System showed continuous treatment 
for the veteran's heart disorder.  A cardiac stress test in 
December 2002 was normal.  November 2003 records noted that 
the veteran exercised according to Bruce protocol for 7 
minutes and 47 seconds and achieved a workload of 9.7 METs.  
The exercise test was stopped due to fatigue, dyspnea, and 
severe hypertension.  The cardiac stress test showed evidence 
of anterior scar, but no evidence of ischemia.  He did 
develop premature ventricular contractions during the stress 
test. 

December 2002 VA examination showed that the veteran was 
doing fairly well without any significant episodes of angina.  
The exercise tolerance in terms of METs was 5-7.  The 
examiner opined that the veteran's heart disease was 
secondary to hypertension, more likely than not.  

March 2004 VA examination indicated that the claims file was 
reviewed.  The veteran was able to walk daily for 
approximately 1 to 1.5 miles.  He had METs level of 6 to 7.  
The EKG had normal sinus rhythm and ST-T nonspecific changes.  
A December 2003 thallium test reflected inferior scar tissue.  
A stress test was considered equivocal.  Occasional 
ventricular premature contractions were noted at the peak of 
the exercise.  A December 2003 echocardiogram reflected left 
ventricle hypertrophy with normal-sized left ventricle and an 
ejection fraction of 55 to 60 percent.  He was diagnosed with 
coronary artery disease with status post percutaneous 
transluminal coronary angioplasty with stent placement in the 
left anterior descending with stable angina and 
atherosclerotic heart disease to coronary artery disease and 
stable angina.   

An October 2004 VA examination noted that the C-file was 
reviewed.  The examiner noted that the veteran continued to 
experience some exertional angina.  A fixed perfusion defect 
over the inferior wall consistent with a scar was noted.  The 
ejection fraction was normal.  It was noted that he walked a 
mile a day.  A METs level of 8 was noted.  The examiner noted 
that a cardiac nuclear stress test in December 2003 showed a 
fixed inferior wall scar with ejection fraction of 57%.  The 
veteran had a fixed perfusion defect over the inferior wall 
consistent with a scar.  The diagnosis included ischemic 
heart disease status post myocardial infarction with 
exertional angina.  

III.  Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected heart disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When there is documented coronary artery disease, a 10 
percent rating is warranted where a workload of greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.  A 30 percent rating is warranted when a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year, 
or; when a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or when there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
rating is warranted for chronic congestive heart failure, or; 
when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; when there is 
left ventricular dysfunction with an ejection fraction less 
than 30 percent. 38 C.F.R. § 4.104, Code 7005.  These 
criteria are identical to the criteria for myocardial 
infarctions, except that Code 7006 also provides for a 100 
percent rating during and for 3 months following myocardial 
infarction, documented by laboratory tests. 38 C.F.R. § 
4.104, Code 7006.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs is 
required for evaluation, and a laboratory determination by 
exercise testing cannot be done for medical reasons, an 
estimation by the examiner of the METs level may be used. 38 
C.F.R. § 4.104, Note 2.

As was noted above, it is possible to establish entitlement 
to the next higher (60 percent) rating for CAD by satisfying 
any of the following criteria: (1) more than one episode of 
acute congestive heart failure in the past year; or (2) 
workload greater than 3 METS but not greater than 5 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or (3) there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

Here, there has been no report of acute congestive heart 
failure episode during the appeal period; cardiac function 
capacity was between 5 and 7 METs in December 2002 and March 
2004, and between 8 and 9.7 METs in November 2003 and October 
2004.  A December 2003 echocardiogram reflected left 
ventricle hypertrophy with normal-sized left ventricle and an 
ejection fraction of 55-60 percent.  Throughout the appeal 
period none of the criteria for the next higher (60 percent) 
are met, and such rating is not warranted.  Consequently, 
consideration of "staged" ratings (under Fenderson) is not 
indicated.  


ORDER

A rating in excess of 30 percent for coronary artery disease 
is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


